MEMORANDUM **
Pulemau Faitau appeals the 140-month sentence imposed following his guilty-plea conviction for possession with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(B). We dismiss for lack of jurisdiction.
Faitau contends that the district court improperly denied his request for a downward departure. We conclude that the district court, having granted the government’s request for a downward departure of six levels based on Faitau’s substantial assistance, recognized that it had discretion to further depart downwards and decided not to exercise that discretion. We therefore lack jurisdiction to review the district court’s decision. See United States v. Tam, 240 F.3d 797, 805 (9th Cir.2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.